Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
Status of Claims
2.	Claims 1, 2, 5-7, 12 and 17 are currently under examination, wherein claims 1 and 5 have been amended and claim 17 has been newly added in applicant’s amendment filed on May 18, 2022. Claims 3 and 4 have been cancelled by the applicant in the same amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim 1, 5-7 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutta (US Pub. 2005/0206097 A1).
With respect to claims 1, 5-7 and 17, Dutta (‘097 A1) discloses a composite seal comprising an annual or ring segment-shaped outer jacket having a generally U-shaped cross-section, two lateral walls and a casing wall connecting the two lateral walls; and a grid-shaped inner spring comprising grid walls disposed within the jacket, including a plurality of parallel flexible fingers and connecting the two lateral walls at two ends of the fingers integrally wherein the inner spring is rotationally symmetrical in a circumferential direction in relation to a rotational axis of the composite seal; a rigidity varies in an axial direction; and at least one lateral wall is formed to be flat (abstract, Figs, 5, 6, 8 and 9, paragraphs [0007] and [0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta (‘097 A1).
	The teachings of Dutta (‘097 A1) regarding claims 1, 5-7 and 17 have been disclosed above.
	The feature as claimed in claim 2 is a process limitation in a product claim. Even though claim 2 is limited by and defined by the process, determination of patentability is based on the product itself. Dutta (‘097 A1) discloses a composite seal, which reasonably appears to be only slightly different than the claimed seal. A rejection based on section 103 of the statute is eminently fair and acceptable. See MPEP 2113.
5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta (‘097 A1) in view of Feldmann et al. (US Pub. 2015/0003970 A1).
	The teachings of Dutta (‘097 A1) regarding claims 1, 5-7 and 17 have been discussed above.
	With respect to claim 12, Dutta (‘097 A1) does not specify the claimed feature. Feldmann et al. (‘970 A1) discloses providing at least one passage opening through a thin-walled annual structure in a sealing arrangement for a pressure equalization (abstract, paragraphs [0011] and [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one passage opening in at least one of the two lateral walls of Dutta (‘097 A1) in order to equalize pressure as disclosed by Feldmann et al. (‘970 A1).
Response to Arguments
6.	The applicant’s arguments filed on May 18, 2022 have been fully considered but they are not persuasive.	
The applicant argues that the finger 16 does not form right angles or substantially right angles typical of a grid shape. In response, the examiner notes that a grid shape does not require right angles or substantially right angles at all. There are many grid shapes without a right angle (e.g. a triangle, oval, circle, parallelogram or rhombus shape grid). The grid shape disclosed by Dutta (‘097 A1) is a parallelogram shaped grid which would read on the grid shape as claimed.  
Conclusions
7.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/17/2022